Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                    DETAILED ACTION
1.  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 21, 2021 has been entered.
                        Status of the Application and response to Arguments
2. Claims 1, 20-32 are pending under examination. Claim 2-19 are canceled. The Applicant’s arguments and the amendment have been fully considered and found persuasive in view of the amendment. The rejections not reiterated are withdrawn in view of the amendment.
                                                   Claim objection
3.   Claim 32 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 31. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
4.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
Claim Rejections - 35 USC § 102
5.  The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 20-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Leamon et al. (US 2012/0295819).
Leamon et al. teach a method of claim 1, for synthesizing a double-stranded deoxyribonucleic acid (DNA), comprising:
(a) subjecting a polymerase chain reaction (PCR) reaction solution comprising a DNA to a heat denaturation phase,(b) subjecting the PCR reaction solution to an annealing phase, wherein the annealing phase of each cycle comprises a plurality of stages of annealing temperature setting (para 0463); wherein the plurality of stages of annealing temperature setting comprises stepwise temperature stages from the heat denaturation phase to a final stage of annealing temperature setting of the one cycle (para 0463); and wherein each of the plurality of stages of annealing temperature setting has a predetermined temperature holding period at a predetermined temperature (para 0463), and (c) subjecting the PCR reaction solution to an elongation phase (para 0463), 
       With reference to claim 20, Leamon et al. teach that the plurality of stages of annealing temperature setting comprises 2 to 20 stages (para 0463 indicating 4 annealing stages).
        With reference to claim 21-22, Leamon et al. teach that each of the plurality of stages of annealing temperature setting comprises a stage of an annealing temperature setting at 60 to 85°C (para 0463).
    With reference to claims 23-24, Leamon et al. teach that the each of the plurality of stages of annealing temperature setting comprises a stage of an annealing temperature setting with a temperature holding period for 10 seconds or more and 2 minutes or less (para 0463).
         With reference to claim 25, Leamon et al. teach  the PCR reaction solution comprises a pair of single-stranded oligo DNAs having a region that is complementarily binding to a terminal portion of each other (para 0463).
           With reference to claim 26-28, 30, Leamon et al. teach that the PCR reaction solution comprises a plurality of overlapping double-stranded DNAs, size ranging from 100-300 base pairs and having an overlapping region of 10-40 bases (para 0228, 0272).
        With reference to claim 29, Leamon et al. teach that the PCR reaction solution comprises 3 to 20 kinds of overlapping DNAs (para 0285, 0288). For all the above the claims are anticipated.

Conclusion
Claims 31-32 are free of art.                                                                  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURYAPRABHA CHUNDURU whose telephone number is (571)272-0783. The examiner can normally be reached 8.00am-4.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https:// www. uspto. gov/ patents/ docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SURYAPRABHA CHUNDURU/Primary Examiner, Art Unit 1637